79 F.3d 1139
Gwendolyn Smithv.Philadelphia Housing Authority, Floyd Baker, LeonardLeftwich, Dennis Glancey; Theresa Reid v. PhiladelphiaHousing Authority, Sara Cruz, Jerome Bell, Claude Ross,;Rita Lee v. Philadelphia Housing Authority, Linda Moore,Leonard Leftwich, Claude Ross, Minnie Jenkins v.Philadelphia Housing Authority, Anthony Holland, JohnVarallo, Claude Ross; Danielle Clark v. Philadelphia HousingAuthority, Patricia Smith, Jerome Bell, Dennis Glancey; Janie
NOS. 94-1774, 95-1016, 95-1281, 95-1282, 95-1325, 95-1326
United States Court of Appeals,Third Circuit.
Jan 24, 1996

1
Appeal From:  E.D.Pa., Nos. 94-cv-00147, 94-cv-06612, 94-cv-06319, 94-cv-05475, 93-cv-04890, 93-cv-05547


2
AFFIRMED.